DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment to the claims filed September 15, 2022 is acknowledged.  Claims 1, 13, 41, 60 and 68 (currently amended) and 2, 3, 49, 65 and 82 (original or previously presented) will be examined on the merits.  Claims 53, 57, 58, 89, 108, 114, 122, 142 and 143 are newly canceled, and claims 4-12, 14-40, 42-48, 50-52, 54-56, 59, 61-64, 66, 67, 69-81, 83-88. 90-107, 109-113, 115, 117-121, 123-141 and 144-201 were previously canceled.  No claims have been withdrawn from consideration.  It is noted that this application is now being examined by a different examiner. 

THE FOLLOWING INCLUDE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENT

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 13, 41, 49, 60, 65, 68 and 82 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites a method of correlating genotype and phenotype comprising the limitations “introducing, into a plurality of cells, nucleic acids comprising: (i) an expression portion; and (ii) an identification portion comprising a barcode that uniquely identifies the expression portion, whereby each cell in the plurality of cells is transfected with a unique nucleic acid comprising a distinct identification portion; determining phenotype of the plurality of cells by imaging; determining genotype of the plurality of cells by imaging; and correlating the phenotype of the plurality of cells to the genotype”.  It is not clear how the genotype of the plurality of cells is determined other than by imaging, as it is not clear what is being imaged.  Thus, it is not clear if the nucleic acids that are introduced into the plurality of cells in the first step are being identified by imaging, or if another method, such as probes, are used.  It is also unclear if the step of determining phenotype of the plurality of cells by imaging is related to the step of introducing nucleic acids into the plurality of cells.  As recited in several dependent  claims, imaging may be performed using fluorescence (claim 60), phenotypes are determined by determining at least a portion of the transcriptome of the plurality of cells (claims 65 and 68), or wherein determining the phenotype of the cells comprises determining morphology of the cells (claim 82).  Thus, it is not clear how the first step of introducing nucleic acids into a plurality of cells that comprise an expression and identification portion relates to determining phenotype or genotype of the plurality of cells by imaging, and whether the introduced nucleic acids are involved with correlating the phenotype of the plurality of cells to the genotype. 
In addition, claim 2 recites the limitation “wherein introducing the nucleic acid comprises transfecting the nucleic acid into the plurality of cells”.  There is insufficient antecedent basis for “the nucleic acid” in the claim, as the base claim recites “introducing, into a plurality of cells, nucleic acids comprising….”.  Therefore, the term should read “the nucleic acids”. 

Subject Matter Free of the Prior Art
Claims 1-3, 13, 41, 49, 60, 65, 68 and 82 as currently amended are free of the prior art.  No prior art was found that teaches or suggests a method of correlating genotype and phenotype as currently claimed.  As discussed in the previous Office Action, the prior art of Dower et al. (WO 99/31277) teaches introducing nucleic acids into a plurality of cells, wherein the nucleic acids comprise a test DNA sequence as an expression portion and a cDNA library as an identification portion (see p. 1, lines 9-13 and p. 7).  In addition, the reference of Zhuang et al. (WO 2016/018960, cited on IDS of 01/10/2020) teaches determining the genotype of a plurality of cells by sequentially exposing the cells to nucleic acid probes and determining binding of the target sequences of the probes within the cells using a method known as MERFISH (see p. 2, lines 30-34, p. 10, lines 6-29, pp. 14-17, p. 58, lines 5-29 and Figures 3B and 5E).  However, Dower does not teach or suggest a method according to independent claim 1 as currently amended that comprises “introducing, into a plurality of cells, nucleic acids comprising: (i) an expression portion; and (ii) an identification portion comprising a barcode that uniquely identifies the expression portion, whereby each cell in the plurality of cells is transfected with a unique nucleic acid comprising a distinct identification portion; determining phenotype of the plurality of cells by imaging; determining genotype of the plurality of cells by imaging; and correlating the phenotype of the plurality of cells to the genotype”.  Thus, Dower does not teach or suggest methods for image-based screening of phenotype and genotype for a population of cells, and Zhuang is silent with regard to methods for determining correlations between phenotype and genotype using imaging techniques, and therefore does not make up for the deficiencies of Dower. 

Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered. 
Applicant argues that the objection to the specification regarding the length of the Abstract, as well as the language and format of the Abstract, should be withdrawn as the Abstract has been amended to address these deficiencies.  The examiner agrees and therefore the objection is withdrawn. 
Applicant argues that the objection to claims 68 and 143 regarding the acronym “MERFISH” should be withdrawn as claim 68 has been amended to recite the full name of MERFISH, and claim 143 has been canceled.  The examiner agrees and therefore the objection is withdrawn. 
Applicant argues that the rejections of claims 13, 41, 53, 57, 108, 116 and 122 under 35 U.S.C. 112(b) as being indefinite should be withdrawn since claims 13 and 41 have been amended to clarify that the expression portion or each variable portion comprises “a sequence selected from sequences representing at least two possibilities”, while claims 53, 57, 108, 116 and 122 have been canceled.  The examiner agrees and therefore the rejection is withdrawn.  It is noted that a new rejection of claims 1-3, 13, 41, 49, 60, 65, 68 and 82 under 35 U.S.C. 112(b) as being indefinite has been made necessitated by the newly amended claims, as discussed above. 
Applicant then argues that the rejection of claims 1, 2, 13, 58, 60, 65, 68, 82, 142 and 143 under 35 U.S.C. 102(a)(2) as being anticipated by Church et al. (WO 2017/143155) should be withdrawn since Church fails to teach the method of claim 1 as currently amended.  In addition, Applicant argues that the cited reference and the present application are each owned by the same assignee, and therefore is not applicable prior art under 35 U.S.C. 102(b)(2)(C).  The examiner agrees on both accounts and therefore the rejection is withdrawn. 
  Applicant then argues that the rejection of claim 143 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dower et al. (WO 99/31277) should be withdrawn since the claim has been canceled.  The examiner agrees and therefore the rejection is withdrawn. 
Applicant then argues that the rejections of claims 1, 2, 13, 41, 49, 53, 57, 58, 60, 65, 68, 82, 89, 108, 114, 116, 122, 142 and 143 under 35 U.S.C. 103 as being unpatentable over Dower et al. (WO 99/31277) in view of Zhuang et al. (WO 2016/018960, cited on IDS of 01/10/2020) and claim 3 as being unpatentable over Dower in view of Zhuang and further in view of Zhuang et al. (WO 2015/160690) should be withdrawn since the cited references fail to disclose all the limitations of the claims as currently amended.  As discussed above, the examiner agrees that Dower does not teach or suggest a method according to independent claim 1 as currently amended, as Dower does not teach or suggest methods for image-based screening of phenotype and genotype for a population of cells.  Furthermore, Zhuang is silent with regard to methods for determining correlations between phenotype and genotype using imaging techniques, and therefore does not make up for the deficiencies of Dower.  The reference of Zhuang-2015 does not make for the deficiencies of either Dower or Zhuang.  Therefore, the rejections are withdrawn.

Summary
6.	Claims 1-3, 13, 41, 49, 60, 65, 68 and 82 are rejected under 35 U.S.C. 112(b) as being indefinite.  However, claims 1-3, 13, 41, 49, 60, 65, 68 and 82 are free of the prior art, as discussed above. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637